DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status 
Claim 1-4 are under examination.
Claim 1-4 are rejected. 
Claim Objections
Claim 3 and 4 are objected to because of the following informalities:  the recitation of “…a content of the tea polymerized polyphenol…” in claim 3, lines 2-3 and claim 4, lines 2-3, should be “…the
content of the tea polymerized polyphenol…” since antecedent bases have been established in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the abbreviation of “RebD” is not clear, because “RebD” may represent or associate to multiple different meanings in other art fields; hence it is unclear the metes and bounds of the term “RebD” in the claims. For purpose of examination, the abbreviation “RebD” is reference to Rebaudiosides D. 
In claim 1, the abbreviation of “RebM” is not clear, because “RebM” may represent or associate to multiple different meanings in other art fields; hence it is unclear the metes and bounds of the term “RebM” in the claims. For purpose of examination, the abbreviation “RebM” is reference to Rebaudiosides M.
Claims 2-4 are also rejected, since the claims are depended upon rejected claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2015/0017284 A1) and in view of Iwasaki et al. (US 7,014,876 B2).  
Regarding claim 1 and 2, Prakash et al. (Prakash) discloses a beverage comprising rebaudioside M composition (‘284, [0303]) comprising rebaudioside D and rabaudioside M (‘284, [0299]), catechins (non-polymeric phenols) (‘284, [0335]) and antioxidants comprising epigallocatechin and its gallate forms, thearubigins (polymerized polyphenols) (‘284, [0350]). 
Prakash discloses the rebaudioside D (RebD) in an amount of about 10 ppm to about 125 ppm in a total content in the beverage (‘284, [0610]), which overlaps the cited range of 20 to 300 ppm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Prakash discloses the antioxidants comprising the epigallocatechin and its gallate forms, thearubigins (polymerized polyphenols) (‘284, [0348]-[0350], [0351]-[0352]) in an amount to promote health and wellness. Prakash teaches the antioxidants the epigallocatechin and its gallate forms, thearubigins (polymerized polyphenols) is from sources including oolong tea (‘284, [0352]).  Prakash does not explicitly discloses the amount of the antioxidants comprising the epigallocatechin and its gallate forms, thearubigins (polymerized polyphenols) (‘284, [0348]-[0350], [0351]-[0352]) as cited.
However, Iwasaki et al. (Iwasaki) discloses a beverage comprising catechins (‘876, col. 2, ln. 32-36) and sweetener, stevia (‘876, col. 5, ln. 16-26). Iwasaki discloses the beverage comprises polymer catechins (polymerized polyphenols) in an amount of 0.1 to 2,000 mg/ 100 ml of a beverage (‘876, col. 4, ln. 24-33), which corresponds to 1 ppm to 20,000 ppm.  Iwasaki’s polymer catechins (polymerized 
Prakash and Iwasaki are of the same field of endeavor of beverage with catechins and sweeteners, stevia. It would have been obvious to one of ordinary skill in the art to be motivated to use Iwasaki’s amounts of the polymer catechins (polymerized polyphenols) in Prakash’s beverage to provide accelerate physiological activity for a desired health promotion as taught by Iwasaki (‘876, col. 1, ln. 28-56; col. 4, ln. 24-26). 
With respect to a weight ratio of rebaudioside D (RebD) in the amount of about 10 ppm to about 125 ppm in a total content in the beverage (‘284, [0610]) to the catechins (polymerized polyphenols) in an amount of 0.1 to 2,000 mg/ 100 ml of a beverage (1 ppm to 20,000 ppm) (‘876, col. 4, ln. 24-33), is a weight ratio range of 0.0005 to 125, which overlaps the cited range of 1.0 to 9.0 in claim 1, and cited range of 2.0 to 5.0 in claim 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to claims 3 and 4, Iwasaki discloses the beverage comprises the polymer catechins (polymerized polyphenols) in an amount of 0.1 to 2,000 mg/ 100 ml of a beverage (‘876, col. 4, ln. 24-33), which corresponds to 1 ppm to 20,000 ppm. Prakash teaches the catechins is in an amount of about 0.1 ppm to about 1,000 ppm of the beverage (‘284, [0336], [0597]). 
As modified Prakash teaches a weight ratio range of polymer catechins (polymerized polyphenols) to catechins (non-polymeric catechin) is about 10 to about 200,000 (1/0.1 = 10; 20,000/0.1 = 200,000) (‘876, col. 4, ln. 24-33; ‘284, [0335]-[0336]), if which overlaps the cited the range of 1 or more. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Double Patenting
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1-4 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1-6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-6 of prior U.S. Patent No. 10,645,943 B2. This is a statutory double patenting rejection.

Since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of copending Application No. 16/090,002 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because beverage comprising same tea polymerized polyphenol and RebD, and overlapping weight ratios.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prakash et al. (US 2014/0099403 A1) as evidenced by Journal of Chemical and Pharmaceutical Research, 2013 (Ref. U) and Foods 2014 (Ref. V) discloses a beverage with comprising sweeteners 
Nonaka et al. (US 2010/0330244 A1) discloses a drink comprising polymerized polyphenols [0049], non-polymerized catechins [0060] and stevia sweetener [0017], [0018], [0050] with overlapping ranges to cited range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792